This cause was reviewed on rehearing en banc, and upon consideration of the arguments of counsel and the entire record in this case, the judgment of the trial court rendered on November 27, 1995 is affirmed without opinion by an equally divided court. Accordingly, the opinion previously rendered by a panel of this Court on March 11, 1997 is withdrawn, see White v. White, 24 Va.App. 297, 482 S.E.2d 78 (1997), and the mandate entered that date is vacated. The appellant shall pay to the appellee damages according to law.
This order shall be published and certified to the trial court.